 8:19-cv-00473-RGK-PRSE Doc # 35 Filed: 01/21/21 Page 1 of 2 - Page ID # 323




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                   Plaintiff,                          8:19CV473

      vs.

CITY OF GRAND ISLAND, a political            MEMORANDUM AND ORDER
subdivision of the State of Nebraska;
DEAN ELLIOTT, individually as patrol
captain and supervisor of the Grand
Island police department; JUSTIN
ROEHRICH, individually as an employee
of the city of Grand Island and an officer
with the Grand Island police department;
BRADLEY BROOKS, individually as an
employee of the city of Grand Island and
sergeant with the Grand Island police
department; and JOSE RODRIGUEZ,
individually as an employee of the city of
Grand Island and an officer with the
Grand Island police department;

                   Defendants.


      This matter is before the court on Defendants’ Motion for Leave to File
Amended Answer to Amended Complaint. (Filing 34.) Pursuant to Fed. R. Civ. P.
15(a)(2), “a party may amend its pleading only with the opposing party’s written
consent or the court’s leave. The court should freely give leave when justice so
requires.” Upon consideration,

     IT IS ORDERED that: Defendants’ Motion for Leave to File Amended
Answer to Amended Complaint (filing 34) is granted.
8:19-cv-00473-RGK-PRSE Doc # 35 Filed: 01/21/21 Page 2 of 2 - Page ID # 324




    Dated this 21st day of January, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                      2
